    Case: 1:17-cv-05405 Document #: 89 Filed: 09/09/20 Page 1 of 6 PageID #:309



                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

DEREK WALSH, SHANE MITCHELL                  )
TERRELL HILL, BRIAN ENGELSMAN                )
and WILLIAM HINTON, individually             )
and on behalf of all others similarly        )
situated,                                    )
                                             )
                      Plaintiffs,            )
                                             )
       vs.                                   )       Court No. 17-cv-05405
                                             )       Honorable Andrea R. Wood
MIKE KELLEY, in his official capacity        )
as sheriff of Will County, Illinois, and     )
WILL COUNTY, ILLINOIS,                       )
                                             )
                      Defendants.            )

       DEFENDANTS’ RESPONSE TO PLAINTIFFS’ SUPPLEMENTAL BRIEF
                REGARDING CLASS REPRESENTATIVES

       NOW COME Defendants, MIKE KELLEY and WILL COUNTY, ILLINOIS, by and

through their attorneys, Peterson, Johnson & Murray Chicago, LLC, and for their Response to

Plaintiff’s Supplemental Brief Regarding Class Representatives, states as follows:

                                      INTRODUCTION

       Plaintiffs Derek Walsh, Shane Mitchell, Terrell Hill, Brian Engelsman, and William Hinton

brought this claim against Defendants pursuant to 42 U.S.C. § 1983 alleging that the policies in

place at the Will County Adult Detention Facility (“WCADF”) were constitutionally deficient in

that they “restrict detainees’ access to reading materials and their ability to communicate with

individuals outside of the jail.” (Plaintiffs’ Third Amended Complaint (“Pl. Compl.”), Dkt. 50).

On December 16, 2019, counsel filed a motion on behalf of Plaintiffs Mitchell, Hill, and Hinton

for class certification and for appointment of class counsel. (Dkt. 64). Since that time, named

Plaintiffs, Terrell Hill, Shane Mitchell, Brian Engelsman, and Derek Walsh are no longer in the


                                                 1
    Case: 1:17-cv-05405 Document #: 89 Filed: 09/09/20 Page 2 of 6 PageID #:310




custody of the Will County Adult Detention Facility (herein “WCADF”). See Plaintiffs’

Supplemental Brief Regarding Class Representatives (Dkt. 87). For the reasons that follow,

Plaintiffs’ motion for class certification and for appointment of class counsel are inappropriate and

should be denied.

                                           ARGUMENT

       Plaintiffs’ Supplemental Brief only furthers the assertion that their motion for class

certification should be denied because Plaintiffs are unable to satisfy the requirements of Federal

Rule of Civil Procedure 23(a) and (b). Plaintiffs bear the burden of proving that a class should be

certified. Williams v. Chartwell, 204 F.3d 748, 760 (7th Cir. 2000). A class may be certified only

if (1) the class is so numerous that joinder of all members is impracticable, (2) there are questions

of law or fact common to the class, (3) the claims or defenses of the representative parties typify

those of the class, and (4) the representative parties will fairly and adequately protect the interests

of the class. F.R.C.P. 23(a). Also, questions of law or fact common to the class must predominate

over questions affecting each member. F.R.C.P. 23(b)(3). Failure to meet any element of Rule

23(a) or (b) precludes class certification. Patterson v. G.M, 631 F.2d 476, 480 (7th Cir. 1980).

Courts undertake a "rigorous analysis" to determine whether these elements are met. General

Telephone Co. v. Falcon, 457 U.S. 147, 161 (1982).

       The legally unviable nature of Plaintiffs claim is evaluated first because it implicates class

requirements. “Where questions bearing on class certification and questions on the merits are

intertwined, the Seventh Circuit has stated that the court should make a preliminary inquiry into

the merits to determine whether a class is suitable for class treatment.” Jackson v. National Action,

227 F.R.D. 284, 286 (N.D. Ill. 2005). Nothing “prevents the district court from looking beneath




                                                  2
    Case: 1:17-cv-05405 Document #: 89 Filed: 09/09/20 Page 3 of 6 PageID #:311




the surface of a complaint to conduct the inquiries identified in [Rule 23] and exercise the

discretion it confers.” Szabo v. Bridgeport Machines, 249 F.3d 672, 677 (7th Cir. 2001).

          I.    Plaintiffs do not meet the requirements of FRCP Rule 23(a)(4).

       FRCP Rule 23(a)(4) requires that the representative parties will fairly and adequately

protect the interests of the class. “To permit the certification of a class headed by a ‘representative’

who did not have a live controversy with the defendant on the day the suit began would be to

jettison the last vestiges of the case-or-controversy requirement in class actions.” Holmes v.

Fisher, 854 F.2d 229, 232 (7th Cir. 1988). Plaintiffs Walsh and Engelman where no longer in

custody at the time the third amended complaint and motion for class certification were filed. See

Plaintiffs’ Supplemental Brief Regarding Class Representatives (Dkt. 87). Additionally, since that

time, Plaintiffs, Hill and Mitchell have been released from WCADF’s custody. Id.

       Here, four of the named Plaintiffs no longer hold a case in controversy for the relief sought.

Plaintiffs claim that because they are potentially subject to being returning to WCADF, their liberty

is conditional and could be subject to the alleged unconstitutional policies. However, in Arreola v.

Godinez, the seventh Circuit assessed a similar problem. There the court reviewed a class action

certification claim for an inmate who was denied crutches after breaking his ankle. Arreola v.

Godinez, 546 F.3d 788, 799 (7th Cir. 2008). The court upheld the district courts denial for class

certification because, “[Plaintiff’s] interest in prospective relief is too tenuous (and was too

tenuous even when he first filed this lawsuit) to permit an award of injunctive relief on his

individual claims.” Id. at 799. The court went on to explain that because Plaintiff was no longer in

custody and the likelihood that he will return to the jail and will once again be subject to the same

injury is too speculative to support a right to an injunction on his part. Id.




                                                   3
    Case: 1:17-cv-05405 Document #: 89 Filed: 09/09/20 Page 4 of 6 PageID #:312




         II.    Plaintiff’s fail to demonstrate a common question of law or fact under FRCP
                23(b).

       The argument that Plaintiffs could be subject to the same or similar injury is a non-starter.

Here, Plaintiffs seek certification pursuant to Rule 23(b)(3), which requires the Court to find that

“questions of law or fact common to class members predominate over any questions affecting only

individual members, and that a class action is superior to other available methods for fairly and

efficiently adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). However, “[i]f individual issues

predominate over common questions, then a class action generally is not a superior method for

resolving the controversy because managing the disparate issues will be inefficient.” Walker v.

Calusa Investments, LLC, 244 F.R.D. 502, 511 (S.D. Ind. 2007) (citing Szabo v. Bridgeport Mach.,

Inc., 249 F.3d 672, 675 (7th Cir. 2001)). “To satisfy this aspect of Rule 23(b)(3), the plaintiff must

show that common issues not only exist but outweigh the individual questions. The common

questions must be central to all claims.” Smentek v. Cook Cty., No. 09 C 529, 2011 WL 13136965,

at *2 (N.D. Ill. Aug. 17, 2011) (Lefkow, J.) (quoting Pavone v. Aegis Lending Corp., No. 05 C

1529, 2006 WL 2536632, at *4 (N.D. Ill. Aug. 31, 2006) (Aspen, J.)).

       Here, individual issues predominate the case. Whether a policy or practice is

unconstitutional as applied to any particular pre-trial detainee is a fact-bound inquiry that will

depend on numerous factors. In order to resolve Plaintiffs’ First Amendment claim (their sole

claim in this case), the Court will have to take an individualized look into a number of factors

including the length of receipt and delivery of all correspondence sent to and from the WCADF,

the veracity of Plaintiffs’ claims of “unwritten” policies regarding said correspondence, any

security justifications or explanation.




                                                  4
    Case: 1:17-cv-05405 Document #: 89 Filed: 09/09/20 Page 5 of 6 PageID #:313




        III.    Plaintiffs failed to satisfy the commonality and typicality requirement under
                FRCP 23(a).

        Plaintiffs admittedly assert that they do not meet the typicality requirement of FRCP 23(a).

See Plaintiffs’ Supplemental Brief Regarding Class Representatives (Dkt. 87).              Rule 23(a)

mandates commonality and typicality as precursors to class certification. Commonality requires

that class members share common questions of law or fact. Rosario v. Livaditis, 963 F.2d 1013,

1018 (7th Cir. 1992). When a common nucleus of operative facts unites a class, commonality is

satisfied. Id. The commonality requirement of Rule 23(a)(2) is similar to the typicality requirement

of Rule 23(a)(3). Ruiz v. Stewart Assoc., 171 F.R.D. 238, 242 (N.D. Ill. 1997). A plaintiff’s

claim is typical if it arises from the same conduct that gives rise to the claims of other class

members and they are based on the same legal theory. De La Fuente v. Stokely-Van Camp, 713

F.2d 225, 232 (7th Cir. 1983). But where proof of the representative plaintiff’s claim would not

necessarily prove all of the putative class members' claims, he fails to satisfy the typicality

requirement. Williams v. Ford, 192 F.R.D. 580, 586 (N.D. Ill. 2000).

        Plaintiffs’ motion for class certification and supplemental brief assumes without evidence

that commonality and typicality are satisfied. But nothing in Plaintiffs’ Supplemental Brief

demonstrates that a common issue exists among members of the putative class outside of the

pleadings. Rather, Plaintiffs claim that because jail policies apply to all inmates, it is sufficient to

allege that the Plaintiffs were subject to injury. This argument is unconvincing, especially given

the fact that Plaintiffs contention are with “unwritten policies.”

        A “plaintiff’s claim is typical if it arises from the same event or practice or course of

conduct that gives rise to the claims of other class members and [is] based on the same legal

theory.” De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th Cir. 1983). This

requirement “is meant to assume that the named representative’s claims ‘have the same essential


                                                   5
    Case: 1:17-cv-05405 Document #: 89 Filed: 09/09/20 Page 6 of 6 PageID #:314




characteristics as the claims of the class at large.’” Oshana, 472 F.3d 514 (quoting Retired Chi.

Police. Ass’n v. City of Chicago, 7 F.3d 584, 597 (7th Cir. 1993)). Each Plaintiff is not challenging

the same policies, further illustrates the futility of Plaintiffs’ proposed class action proceeding. It

is very likely that each detainee’s case would be quite different depending on how the alleged

policy affected them individually and that no particular claim would be typical, making the case

inappropriate for class certification under Rule 23(a)(3).

                                          CONCLUSION

       For all of the reasons set forth above, Defendants respectfully request that this Honorable

Court deny Plaintiff’s motion for class certification and for appointment for class counsel and grant

any other relief that this Court deems equitable and just.

                                                       Respectfully submitted,

                                               By:      /s/ Thomas J. Condon, Jr.
                                                       One of the Attorneys for Defendants
Thomas J. Condon, Jr.
Peterson Johnson & Murray Chicago, LLC
200 W. Adams Street, Suite 2125
Chicago, Illinois 60606
tcondon@pjmchicago.com
312-724-8024
312-896-9318 – fax




                                                  6
